

EXHIBIT 10.1
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of this 6th day of
May, 2005, by and among Shuttle America Corporation, an Indiana corporation (the
“Company”), Shuttle Acquisition LLC, a Delaware limited liability company and
the parent of the Company (“Seller”) and Republic Airways Holdings, Inc., a
Delaware corporation (“Buyer”),
 
WHEREAS, Seller owns all of the issued and outstanding shares of common stock of
the Company (“Company Shares”); and
 
WHEREAS, Buyer wishes to purchase the Company Shares from Seller and Seller
desires to sell the Company Shares to Buyer upon the terms and subject to the
conditions set forth herein; and
 
WHEREAS, the parties wish to set forth certain other agreements among them; and
 
NOW THEREFORE, in consideration of the mutual covenants of the parties set forth
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
 
ARTICLE I  
 
PURCHASE AND SALE


 
1.1  Shares. On the terms and subject to the conditions set forth in this
Agreement, at the Closing (as defined in Section 6.1 hereof) and upon the basis
of the representations, warranties, covenants and agreements contained herein,
Seller shall sell, convey, transfer and deliver to Buyer, and Buyer shall
purchase from Seller, all of the Seller’s right, title and interest in and to
the Company Shares, free and clear of any Liens (as defined in Section 3.2
hereof) in consideration for the payment to Seller of One Million Dollars
($1,000,000) (the “Purchase Price”). Buyer and Seller agree that the Purchase
Price shall be payable at the Closing by the execution and delivery of a
promissory note of Buyer (the “Purchase Note”), made payable to Seller, in the
aggregate principal amount of $1,000,000, bearing interest at a rate of 8.0% per
annum, with the interest thereunder becoming due payable monthly and 100% of the
principal payable on the date which is the second anniversary of the Closing
Date (as defined in Section 6.1).
 

 
ARTICLE II  
 
MANNER OF EXCHANGE


 
2.1  Exchange of Shares. At the Closing, Seller shall deliver to Buyer a
certificate or certificates representing all of the Company Shares, accompanied
by a stock power or powers duly executed in blank, with all necessary stock
transfer and other documentary stamps attached, and Buyer shall deliver to
Seller the Purchase Note.
 
 
1

--------------------------------------------------------------------------------


ARTICLE III  
 
REPRESENTATIONS AND WARRANTIES OF SELLER AND THE COMPANY


 
Each of Seller and the Company, jointly and severally, represent and warrant to
Buyer as follows:
 
3.1  Organization and Qualification; Subsidiaries. The Company is duly
organized, validly existing and, to the extent applicable, in good standing
under the laws of the jurisdiction in which it is organized (if such
jurisdiction recognizes good standing) and has the requisite power and authority
to carry on its business as now being conducted. The Company is duly qualified
or licensed to do business and, if such jurisdiction recognizes good standing,
is in good standing, in each jurisdiction in which the nature of its business or
the ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed (individually or in the aggregate) would not reasonably be expected
to have a material adverse effect on the Company. The Company has made available
to Buyer complete and correct copies of its certificate of incorporation and
by-laws, in each case as amended to the date hereof.
 
3.2  Capitalization. (a) The authorized capital stock of the Company consists of
1,000 shares of common stock, $0.01 par value per share. As of the date hereof
there are outstanding 100 shares of common stock, all of which are owned by
Seller free and clear of all liens, claims, mortgages, charges, security
interests, pledges or other encumbrances or adverse claims or interests of any
nature, except for the restrictions imposed by applicable securities laws
(collectively, “Liens”). All of the Company Shares outstanding as of the date
hereof have been duly authorized and validly issued and are fully paid and
nonassessable.
 
(b)  Except as described above, there are no outstanding (i) shares of capital
stock or voting securities of the Company, (ii) securities of the Company
convertible into or exchangeable for shares of capital stock or voting
securities of the Company or (iii) options or other rights to acquire from
Seller or the Company, or any other obligation of Seller or the Company, to
issue, any capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of the Company (the items in
clauses (i), (ii) and (iii) being referred to collectively as the “Company
Securities”).
 
3.3  Corporate Authorization. Each of Seller and the Company has all the
requisite corporate (or limited liability company, as the case may be) power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by each of
Seller and the Company and the consummation by each of Seller and the Company of
the transactions contemplated hereby have been duly authorized by all necessary
corporate (or limited liability company, as the case may be) action on the part
of each of Seller and the Company. This Agreement has been duly executed and
delivered by each of Seller and the Company and (assuming that this Agreement
constitutes a valid and binding agreement of Buyer) constitutes a valid and
binding obligation of each of Seller and the Company, enforceable against each
of Seller and the Company in accordance with its terms, except that such
enforceability (i) may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting or relating to the enforcement of creditors’ rights
generally and (ii) is subject to general principles of equity.
 
3.4  Non-contravention. The execution and delivery of this Agreement by the
Company and by Seller does not and, the consummation of the transactions
contemplated hereby will not (a) contravene, conflict with, or result in any
violation or breach of any provision of the certificate of incorporation or
by-laws (or certificate of formation or limited liability company operating
agreement, as the case may be) of each of Seller and the Company, (b)
contravene, conflict with, or result in a violation or breach of any provision
of any applicable law, regulation, judgment, injunction, order or decree, (c)
require any consent or other action by any individual or trust, estate,
partnership, corporation or other entity under (except as has already been
obtained or taken), constitute a default under, or cause or permit the
termination, cancellation, acceleration or other change of any right or
obligation or the loss of any benefit to which the Company is entitled under any
provision of any agreement or other instrument binding upon the Company, or any
license, franchise, permit, certificate, approval or other similar authorization
affecting, or relating in any way to, the assets or business of the Company or
(d) result in the creation or imposition of any Lien on any asset of the
Company.
 
3.5  Licenses and Permits. (a)The Company has in effect all federal, state,
local and foreign governmental approvals, authorizations, certificates, filings,
franchises, licenses, notices, permits and rights (“Permits”) necessary for it
to own, lease and operate its properties and assets and to carry on its business
as now conducted. The Company is not in default under any Permit.
 
(b) The Company’s certificate of public convenience and necessity issued by the
U.S. Department of Transportation (the “DOT”) and the Air Carrier Certificate
issued by the Federal Aviation Administration (the “FAA”) (collectively, the
“Certificates”) are valid and effective.
 
(c) The consummation of the transactions contemplated hereby shall not
invalidate the Permits or the Certificates.
 
3.6  Liabilities. As of the Closing, the Company shall not have any liabilities,
costs, expenses, claims, losses or other obligations whether actual or
contingent, matured or unmatured, liquidated or unliquidated, known or unknown,
including without limitation tax liabilities or any liabililty contemplated by
Section 5.1(e) hereof (individually a “Liability” and collectively,
“Liabilities”) other than those Liabilities set forth in Schedule 3.6 hereof
plus up to an additional $500,000 of such Liabilities.
 
3.7  Financial Statements. The Company has delivered to Buyer true, correct and
complete copies of the unaudited balance sheet and related unaudited statement
of income of the Company for the year ended December 31, 2004 (collectively, the
(Financial Statements”). The Financial Statements have been prepared from the
books and records of the Company as prepared in the ordinary course of the
business and in accordance with generally accepted accounting principals in the
United States of America. The Financial Statements fairly present, the assets,
liabilities and financial condition of the Company as of their date and the
results of operations of the Company for the same period. As of the Closing, the
Company’s current assets minus its current liabilities (“Working Capital”) shall
not be less than Working Capital” as of February 28, 2005 less $500,000.
 
 
2

--------------------------------------------------------------------------------


ARTICLE IV  
 
REPRESENTATIONS AND WARRANTIES OF BUYER


 
Buyer represents and warrants to Seller and the Company that:
 
4.1  Organization, Standing and Corporate Power. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated and has the requisite corporate power
and authority to carry on its business as now being conducted. Buyer is duly
qualified or licensed to do business and is in good standing in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification or licensing necessary, other than in
such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) would not reasonably be expected to have a
material adverse effect on Buyer
 
4.2  Corporate Authorization. Buyer has all requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement, and the
consummation of such transactions contemplated hereby, by Buyer has been duly
authorized by all necessary corporate action on the part of Buyer. This
Agreement has been duly executed and delivered by Buyer and (assuming that this
Agreement constitutes a valid and binding agreement of Seller and the Company)
constitutes a valid and binding obligation of Buyer, enforceable against such
party in accordance with its terms, except that such enforceability (i) may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting or
relating to the enforcement of creditors’ rights generally and (ii) is subject
to general principles of equity.
 
4.3  Non-contravention. The execution and delivery of this Agreement by the
Buyer does not and, the consummation of the transactions contemplated hereby
will not (a) contravene, conflict with, or result in any violation or breach of
any provision of the certificate of incorporation or by-laws of Buyer, (b)
contravene, conflict with, or result in a violation or breach of any provision
of any applicable law, regulation, judgment, injunction, order or decree or (c)
contravene, conflict with, or result in a breach of any agreement, lease,
instrument of indebtedness, license or other obligation of Buyer.
 
 
ARTICLE V  
 
CONDITIONS PRECEDENT TO THE CLOSING


 
5.1  Conditions Precedent to Obligations of Buyer. The obligations of Buyer
under this Agreement to consummate the transactions contemplated hereby will be
subject to the satisfaction, at or prior to the Closing (as hereinafter
defined), of all of the following conditions, any one or more of which may be
waived at the option of Buyer:
 
(a)  True and Correct Representations and Warranties. The representations and
warranties of Seller and the Company contained in this Agreement shall be true
and correct as of the Closing.
 
(b)  The Company shall have satisfied in full, and shall have no further
obligation under or relating to:
 
(i)  that certain promissory note of the Company in favor of Chautauqua
Airlines, Inc. dated as of January 2, 2002 and assigned to Imprimis Investors,
LLC, on March 8, 2004, for the aggregate principal amount outstanding of
$9,421,808 (the “Imprimis Note”);
 
(ii)  those certain promissory notes of the Company in favor of Seller, for the
aggregate principal amounts of $5,000,000 and $10,000,000 respectively (the
“Seller Notes”) and any other indebtednesses incurred by the Company to the
Seller (the Seller Notes and the Imprimis Note collectively have accrued to
$26.165MM set forth on the unaudited February 28, 2005 balance sheet of the
Company); and
 
(iii)  any Liability other than those set forth in Schedule 3.6 hereof.
 
(c)  Delivery of Documents. Buyer shall have received all documents and other
items to be delivered under Section 6.2.
 
(d)  No Material Adverse Effect. From the date hereof until the Closing, there
shall have been no material adverse effect on the properties, assets, condition
(financial or otherwise), operating results, employee, customer or supplier
relations, business activities or business prospects of the Company.
 
(e)  Indebtedness. Buyer shall be satisfied that as a result of the cancellation
of indebtedness pursuant to Sections 5(b)(i) and (ii) above that neither the
Company nor Buyer shall incur any cost or expense (including, without
limitation, any cancellation of indebtedness income for federal and state law
tax purposes), which would result in a material adverse effect on the business
of the Company or Buyer after the consummation of the transactions contemplated
hereby.
 
(f)  DOT Authorization. The authorization from the DOT for the Company, upon its
acquisition by the Buyer, to utilize aircraft with sixty (60) seats or more in
the Company’s business shall not have been revoked by the DOT.
 
(g)  Approvals. Buyer shall be satisfied that the transactions contemplated
hereby shall not invalidate the Certificates.
 
5.2  Conditions Precedent to Obligations of Seller and the Company. The
obligations of Seller and the Company under this Agreement to consummate the
transactions contemplated hereby will be subject to the satisfaction, at or
prior to the Closing, of all the following conditions, any one or more of which
may be waived at the option of Seller and the Company:
 
(a)  No Breach of Covenants; True and Correct Representations and Warranties.
The representations and warranties of Buyer contained in this Agreement shall be
true and correct as of the Closing.
 
(b)  Delivery of Documents. Seller and the Company shall have received all
documents and other items to be delivered by Buyer under Section 6.3.
 
 
3

--------------------------------------------------------------------------------


ARTICLE VI  
 
CLOSING


 
6.1  Closing. The consummation of the transactions that are the subject of this
Agreement shall be closed (the “Closing”) at the offices of Fulbright &
Jaworski L.L.P., 666 Fifth Avenue, New York, NY 10103, at 10:00 a.m. Eastern
Standard Time on May 6, 2005, or at such other time or place as the parties may
mutually agree (the “Closing Date”).
 
6.2  Deliveries by Seller and the Company. At the Closing, Seller and the
Company shall deliver or cause to be delivered to Buyer:
 
(a)  Stock Certificates and Instruments of Conveyance. Certificates for all of
the Company Shares, accompanied by stock powers duly executed in blank, with all
necessary stock transfer and other documentary stamps attached;
 
(b)  Corporate Documents. The certificate of incorporation of the Company
certified by an appropriate official of its jurisdiction of incorporation as
being in effect as of a recent date, and the Company’s bylaws certified by an
appropriate officer of the Company as in effect at the Closing;
 
(c)  Resignations. Resignations of all of the directors and officers of the
Company, effective as of the Closing;
 
(d)  Corporate Records. All minutes books and stock record books of the Company;
 
(e)  Evidence of Satisfaction of Debt. Evidence, in form and substance
satisfactory to Buyer, of the full and complete satisfaction of the Company’s
obligations under (i) the Imprimis Note and (ii) the Seller Note.
 
(f)  Licenses and Permits. Copies of each of the Permits held or owned by the
Company and each of the Certificates held or owned by the Company;
 
(g)  Other Documents. Such other documents and instruments as Buyer reasonably
shall deem necessary to consummate the transactions contemplated hereby.
 
All documents delivered to Buyer shall be in form and substance reasonably
satisfactory to counsel for Buyer.
 
6.3  Deliveries by Buyer. At the Closing, Buyer will deliver to Seller
simultaneously with delivery of the items referred to in Section 6.2 above:
 
(a)  The Purchase Note;
 
(b)  Other Documents. Such other documents and instruments as Seller reasonably
shall deem necessary to consummate the transactions contemplated hereby.
 
 
ARTICLE VII  
 
OTHER AGREEMENTS


 
7.1  Survival of Representation and Warranties; Covenants. All of the
representations and warranties set forth in this Agreement shall survive the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby, regardless of any investigation, inquiry
or examination made for or on behalf of or any knowledge of Buyer, Seller or the
Company or any of their respective officers, directors, employees, agents, or
representatives, until the date which is the nine month anniversary of the
Closing Date. 
 
7.2  Cooperation After the Closing. Buyer, Seller and the Company will, at any
time, and from time to time, after the Closing Date, execute and deliver such
further instruments of conveyance and transfer and take such additional action
as may be reasonably necessary to effect, consummate, confirm or evidence the
transactions contemplated by this Agreement.
 


 
4

--------------------------------------------------------------------------------


 
ARTICLE VIII  
 
INDEMNIFICATION


 
8.1  Indemnification by Seller. From and after the Closing, Seller agrees to
indemnify, defend and save Buyer, the Company, and each of their respective
officers, directors, employees, or agents (each, an “Indemnified Buyer Party”),
harmless from and against, and to promptly pay to an Indemnified Buyer Party or
reimburse an Indemnified Buyer Party for, any and all liabilities (whether
contingent, fixed or unfixed, liquidated or unliquidated, or otherwise),
obligations, deficiencies, demands, claims, suits, actions, or causes of action,
assessments, losses, costs, expenses, interest, fines, penalties, actual or
punitive damages or costs or expenses of any and all proceedings, judgments,
settlements and compromises (including reasonable fees and expenses of
attorneys, accountants and other experts incurred by any indemnified party in
any action or proceeding between such indemnified party and the indemnitor or
between any indemnified party and any third party or otherwise) (individually a
“Loss” and collectively, the “Losses”) sustained or incurred by any Indemnified
Buyer Party relating to, resulting from, arising out of or otherwise by virtue
of any misrepresentation or breach of a representation, warranty or covenant
made herein by Seller or the Company.
 
8.2  Indemnification by Buyer. From and after the Closing, Buyer agrees to
indemnify, defend and save Seller and its officers, directors, employees or
agents (each, an “Indemnified Seller Party”) harmless from and against, and to
promptly pay to an Indemnified Seller Party or reimburse an Indemnified Seller
Party for, any and all Losses sustained or incurred by any Indemnified Seller
Party relating to, resulting from, arising out of or otherwise by virtue of any
misrepresentation or breach of a representation, warranty or covenant made
herein by Buyer.
 
8.3  Procedure for Indemnification. The following procedure shall apply to the
foregoing agreements to indemnify and hold harmless:
 
(a)  The party who is seeking indemnification (the “Claimant”) shall give
written notice to the party from whom indemnification is sought (the
“Indemnitor”) promptly after the Claimant learns of the claim or proceeding,
provided that the failure to give such notice shall not relieve the Indemnitor
of its obligations hereunder except to the extent it is actually damaged
thereby.
 
(b)  With respect to any third-party claims or proceedings as to which the
Claimant is entitled to indemnification, the Indemnitor shall have the right to
select and employ counsel of its own choosing to defend against any such claim
or proceeding, to assume control of the defense of such claim or proceeding, and
to compromise, settle or otherwise dispose of the same, if the Indemnitor deems
it advisable to do so, all at the expense of the Indemnitor. The parties will
fully cooperate in any such action, and shall make available to each other any
books or records useful for the defense of any such claim or proceeding. The
Claimant may elect to participate in the defense of any such third party claim,
and may, at its sole expense, retain separate counsel in connection therewith.
Subject to the foregoing (i) the Claimant shall not settle or compromise any
such third party claim without the prior written consent of the Indemnitor and
(ii) the Indemnitor shall not settle or compromise any such third party claim
without the prior written consent of the Claimant, in each case of (i) and (ii)
which consent shall not be unreasonably withheld.
 
8.4  Limitation on Indemnification Rights.
 
(a)  It is understood and agreed that no claim for recovery of indemnifiable
damages may be asserted based on a representation, warranty or applicable
portion thereof set forth in this Agreement after it has been extinguished in
accordance with Section 7.1 hereof.
 
(b)  No claim for indemnification may be made hereunder unless the aggregate
amount of claims exceeds $250,000 and then only for claims in excess of
$250,000.
 
(c)  The indemnification obligations of either Seller or the Buyer under
Sections 8.1 and 8.2 hereof shall not exceed the Purchase Price (the
“Indemnification Cap”).
 
 
ARTICLE IX  
 
MISCELLANEOUS


 
9.1  Severability. The unenforceability or invalidity of any provision of this
Agreement shall not affect the enforceability or validity of any other provision
which shall remain in full force and effect and be enforceable to the fullest
extent permitted by law.
 
9.2  Amendment and Waiver. This Agreement may not be amended orally. The waiver
by any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any other breach. The failure of any
party to enforce any provision of this Agreement shall not operate as a waiver
by such party of such provision.
 
9.3  Documents. Each party will execute all documents and take such other
actions as any other party may reasonably request in order to consummate the
transactions provided for herein and to accomplish the purposes of this
Agreement.
 
9.4  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same agreement.
 
9.5  Expenses. Whether or not the Closing occurs, all transaction expenses
incurred by any party hereto shall be paid by such party.
 
9.6  Governing Law; Jurisdiction. This Agreement shall be construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the laws
of the State of New York, without giving effect to provisions thereof regarding
conflicts of law.
 
9.7  Assignment. This Agreement will be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Neither this
Agreement nor any of the rights, interests or obligations hereunder may be
assigned or delegated by any party hereto in any manner whatsoever, whether
directly or by operation of law or otherwise, without the prior written consent
of the other parties hereto.  
 


 



     



 

5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

        BUYER       REPUBLIC AIRWAYS HOLDINGS INC.       By:   /s/ Robert H.
Cooper      

--------------------------------------------------------------------------------

Name: Robert H. Cooper   Title: Executive Vice President and Chief Financial
Officer

 
 



        SELLER       SHUTTLE ACQUISITION LLC  
   
   
  By:   /s/ Arthur Amron  

--------------------------------------------------------------------------------

Name: Arthur Amron   Title: Vice President and Assistant Secretary




        COMPANY       SHUTTLE AMERICA CORPORATION  
   
   
  By:   /s/ Arthur Amron  

--------------------------------------------------------------------------------

Name: Arthur Amron   Title: Vice President and Assistant Secretary


 
 
Wexford Special Situations 1997 LP, which owns a controlling interest in Seller,
hereby guarantees Seller’s obligations under Article VIII hereof for a period of
nine months from the date hereof.
 

        WEXFORD SPECIAL SITUATIONS 1997 LP    By: Wexford 97 Advisors LLC, its
General Partner  
   
   
  By:   /s/ Arthur Amron  

--------------------------------------------------------------------------------

Name: Arthur Amron   Title: Vice President and Assistant Secretary

